DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fuel metering device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176515 to Barber et al (Barber) in view of US 2011/0138792 to Keusen et al (Keusen).
Regarding claim 1, Barber discloses a method comprising: 
receiving information indicative of a temperature (figs. 1-2; [61], [62]) of exhaust gas emitted from an engine operating at least one of an engine speed below a predefined speed threshold or a low engine load; 
determining that the temperature of the exhaust gas is below a predefined temperature threshold (fig. 1; [61]-[62]); 
determining an engine load structured to increase the temperature of the exhaust gas above the predefined temperature threshold (section A2, fig. 1; [61]-[62]); 
increasing (fig. 2; [61]-[62]) a load on the engine to the determined engine load while maintaining the engine at the engine speed by increasing at least one of a fuel flow rate and a fuel flow pressure of a fuel pump powered by the engine, wherein the increasing at least one of the fuel flow rate and the fuel flow pressure of the fuel pump causes excess fuel to be provided to the engine than is necessary to maintain the engine at the commanded engine speed (fig. 2; entering rich section is increase in fuel rate while maintaining engine speed at commanded engine speed); and 
However, Barber does not explicitly disclose which Keusen discloses:
diverting, by a fuel metering device, the excess fuel from a fuel flow path of the fuel upstream of the engine (see figs. 1-3; [23]-[26]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to apply diverting excess fuel upstream of the engine as taught by Keusen with the method of Barber so as to reduce an average pressure level of the metering unit ([2]; Keusen).

Regarding claim 2, Barber combined with Keusen discloses the method of claim 1, wherein the fuel flow pressure is increased to a maximum pressure achievable at the engine speed (by going rich at an engine speed, fuel pressure is at maximum achievable pressure at that speed).

Regarding claim 3, Barber combined with Keusen discloses the method of claim 1, wherein the increasing of the fuel flow rate includes determining an increased fuel flow rate ([fig. 2; [61]-[63]; going rich; Barber) structured to provide a target fuel flow pressure and a target exhaust gas temperature.

Regarding claim 4, Barber combined with Keusen discloses the method of claim 1, wherein the fuel flow rate is increased to a maximum flow rate achievable at the engine speed ([fig. 2; [61]-[63]; going rich; Barber).

Regarding claim 6, Barber combined with Keusen discloses the method of claim 1, wherein the information indicative of the temperature of the exhaust is received in real-time or substantially real-time (temperature is measured; [35]; Barber).

Regarding claim 7, Barber combined with Keusen discloses the method of claim 6, wherein increasing the load on the engine includes continuously manipulating at least one of the fuel flow rate and the fuel flow pressure in real-time or substantially real-time (using real-time measure of temperature; [35]; Barber).

Regarding claim 15, Barber discloses an apparatus comprising: 
a catalyst health management (CHM) circuit ([32]) structured to: 
receive information indicative of a temperature (figs. 1-2; [61], [62]) of exhaust gas emitted from an engine operating at least one of an engine speed below a predefined speed threshold or a low engine load; 
determine that the temperature of the exhaust gas is below a predefined temperature threshold (fig. 1; [61]-[62]); and
a load generation circuit ([32]) structured to: 
determine an engine load structured to increase the temperature of the exhaust gas above the predefined temperature threshold (section A2, fig. 1; [61]-[62]); 
increase (fig. 2; [61]-[62]) a load on the engine to the determined engine load while maintaining the engine at the engine speed by increasing at least one of a fuel flow rate and a fuel flow pressure of a fuel pump powered by the engine, wherein the increasing at least one of the fuel flow rate and the fuel flow pressure of the fuel pump causes excess fuel to be provided to the engine than is necessary to maintain the engine at the commanded engine speed (fig. 2; entering rich section is increase in fuel rate while maintaining engine speed at commanded engine speed); and 
However, Barber does not explicitly disclose which Keusen discloses:
control a fuel metering device to divert excess fuel from the fuel flow path of the fuel upstream of the engine (see figs. 1-3; [23]-[26]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to apply diverting excess fuel upstream of the engine as taught by Keusen with the method of Barber so as to reduce an average pressure level of the metering unit ([2]; Keusen).

Regarding claim 16, Barber combined with Keusen discloses the apparatus of claim 15, wherein the load generation circuit is structured to increase the fuel flow pressure to a maximum pressure and/or a maximum flow rate achievable at the particular engine speed (by going rich at an engine speed in Barber, fuel pressure or flow rate is at maximum achievable pressure at that speed).

Regarding claim 17, Barber combined with Keusen discloses the apparatus of claim 15, wherein the increasing of the fuel flow rate includes determining an increased fuel flow rate ([fig. 2; [61]-[63]; going rich; Barber) structured to provide a target fuel flow pressure and a target exhaust gas temperature.

Regarding claim 19, Barber combined with Keusen discloses the apparatus of claim 15, wherein the CHM circuit is structured to receive information of the temperature of the exhaust gas in real-time or substantially real-time (temperature is measured; [35]; Barber).

Regarding claim 20, Barber combined with Keusen discloses the apparatus of claim 15, wherein the load generation circuit is structured to continuously manipulate least one of a fuel flow rate or a fuel flow pressure of the fuel pump powered by the engine (using real-time measure of temperature; [35]; Barber).

Claim 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Keusen and US 2013/0275029 to Schwarz et al (Schwarz).
Regarding claim 8, Barber discloses a system comprising: 
a controller structured to: 
receive information indicative of a temperature (figs. 1-2; [61], [62]) of exhaust gas emitted from an engine operating at least one of an engine speed below a predefined speed threshold or a low engine load; 
determine that the temperature of the exhaust gas is below a predefined temperature threshold (fig. 1; [61]-[62]); 
determine an engine load structured to increase the temperature of the exhaust gas above the predefined temperature threshold (section A2, fig. 1; [61]-[62]); 
increase (fig. 2; [61]-[62]) a load on the engine to the determined engine load while maintaining the engine at the engine speed by increasing at least one of a fuel flow rate and a fuel flow pressure of a fuel pump powered by the engine, wherein the increasing at least one of the fuel flow rate and the fuel flow pressure of the fuel pump causes excess fuel to be provided to the engine than is necessary to maintain the engine at the commanded engine speed (fig. 2; entering rich section is increase in fuel rate while maintaining engine speed at commanded engine speed); and 
However, Barber does not explicitly disclose a fuel pump powered by an engine and structured to provide fuel to the engine along a fuel flow path; 
a fuel metering device positioned along the fuel flow path and structured to divert excess fuel from the fuel flow path of the fuel upstream of the engine; and 
that the controller is structured to divert the excess fuel from the fuel flow path of the fuel upstream of the engine
However, Schwarz discloses a fuel pump (19, fig. 1; [24]) powered by an engine and structured to provide fuel to the engine along a fuel flow path (fig. 1); 
Keusen discloses: a fuel metering device (80, 82, fig. 2; [23]-26]) positioned along the fuel flow path and structured to divert excess fuel from the fuel flow path of the fuel upstream of the engine and method of diverting, by a fuel metering device, the excess fuel from a fuel flow path of the fuel upstream of the engine (see figs. 1-3; [23]-[26]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add a fuel pump as taught by Schwarz so as to achieve a reliable start of Otto engines having direct fuel injection at low temperatures without the additional measures that increase the cost ([12]; Schwarz); and add a fuel metering device  and apply diverting excess fuel upstream of the engine as taught by Keusen with the method/device of Barber so as to reduce an average pressure level of the metering unit ([2]; Keusen).

Regarding claim 9, Barber combined with Keusen and Schwarz discloses the system of claim 8, wherein the fuel flow pressure is increased to a maximum pressure achievable at the engine speed (by going rich at an engine speed in Barber, fuel pressure is at maximum achievable pressure at that speed).

Regarding claim 10, Barber combined with Keusen and Schwarz discloses the system of claim 9, wherein the increasing of the fuel flow rate includes determining an increased fuel flow rate ([fig. 2; [61]-[63]; going rich; Barber) structured to provide a target fuel flow pressure and a target exhaust gas temperature.

Regarding claim 11, Barber combined with Keusen and Schwarz discloses the system of claim 9, wherein the fuel flow rate is increased to a maximum flow rate achievable at the engine speed ([fig. 2; [61]-[63]; going rich at the particular engine speed; Barber).

Regarding claim 13, Barber combined with Keusen and Schwarz discloses the system of claim 9, wherein the controller is structured to receive information of the temperature of the exhaust gas in real-time or substantially real-time (temperature is measured; [35]; Barber).

Regarding claim 14, Barber combined with Keusen and Schwarz discloses the system of claim 13, wherein the controller is structured to continuously manipulate least one of a fuel flow rate and a fuel flow pressure of the fuel pump powered by the engine (using real-time measure of temperature; [35]; Barber).

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Keusen as applied to claims 1, and 15 above, respectively, and further in view of US 2004/0244770 to Surnilla et al (Surnilla).
Regarding claim 5, Barber combined with Keusen discloses the method of claim 1, but does not explicitly disclose that the engine speed is an idle engine speed.
However, Surnilla discloses a similar air-fuel ratio control during an engine idle speed ([48]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Surnilla with the method/device of Barber combined with Keusen and Schwarz and use the control at idle speed for improved fuel economy ([1]; Surnilla).

Regarding claim 18, Barber combined with Keusen discloses the apparatus of claim 15, but does not explicitly disclose that the engine speed is an idle engine speed.
However, Surnilla discloses a similar air-fuel ratio control during an engine idle speed ([48]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Surnilla with the method/device of Barber combined with Keusen and Schwarz and use the control at idle speed for improved fuel economy ([1]; Surnilla).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Keusen and Schwarz as applied to claim 9 above, and further in view of US 2004/0244770 to Surnilla et al (Surnilla).
Regarding claim 12, Barber combined with Keusen and Schwarz discloses the system of claim 9, but does not explicitly disclose that the engine speed is an idle engine speed.
However, Surnilla discloses a similar air-fuel ratio control during an engine idle speed ([48]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Surnilla with the method/device of Barber combined with Keusen and Schwarz and use the control at idle speed for improved fuel economy ([1]; Surnilla).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0248644 to Nakamura
US 2019/0178198 to Okamura
US 2019/0162132 to Sugimoto et al.
All references above describe general state of art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746            

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746